—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Carroll, J.), rendered November 14, 1997, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in *261the seventh degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence, and (2) a resentence of the same court, imposed March 31, 1998, modifying the sentence imposed upon the convictions of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree.
Ordered that the judgment and resentence are affirmed.
The defendant’s bare assertion that the prosecutor used a disproportionate number of peremptory challenges to exclude black individuals from the jury was insufficient to make a prima facie showing of discrimination under Batson (see, Batson v Kentucky, 476 US 79; People v Jenkins, 84 NY2d 1001, 1003; People v Childress, 81 NY2d 263, 266; People v Williams, 253 AD2d 901; People v Gray, 243 AD2d 648). Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.